Case 1:20-cv-00129-CMH-JFA Document 89 Filed 08/10/21 Page 1 of 2 PagelD# 3365

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

ELLIOT H. DICKSON,
Plaintiff,
Vv.

Civil Action No. 1:20-cv-129

FORNEY ENTERPRISES, INC.,

eee eee ee ee ee

Defendant.

ORDER

THIS MATTER comes before the Court on the Proposed Findings
of Fact and Recommendations of the Magistrate Judge dated July
9, 2021. The parties have filed no objection.

After reviewing the Proposed Findings of Fact and
Recommendations, the Court finds that it is neither clearly

erroneous nor contrary to law. It is adopted and hereby

ORDERED that default judgment be entered in favor of
Plaintiff, Elliot H. Dickson, and against Defendant, Forney
Enterprises, Inc., in the total amount of $442,600.00 with
interest from the date of judgment until paid. Plaintiff may
submit a bill of costs to the Court in accordance with 28 U.S.C.

§ 1920 once a judgment has been entered.
Case 1:20-cv-00129-CMH-JFA Document 89 Filed 08/10/21 Page 2 of 2 PagelD# 3366

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
saty——7 Sere
Che. § 7%, 202!

 
